UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6332


RAYMOND KA-LUN PIN,

                    Plaintiff - Appellant,

             v.

HAROLD W. CLARKE, The Director of the Virginia Department of Corrections,

                    Defendant - Appellee.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Glen E. Conrad, Senior District Judge. (7:19-cv-00011-GEC-PMS)


Submitted: July 24, 2020                                          Decided: August 3, 2020


Before WILKINSON and KING, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Raymond Ka-Lun Pin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Raymond Ka-Lun Pin appeals the district court’s order denying relief on his 42

U.S.C. § 1983 (2018) complaint. We have reviewed the record and find no reversible error.

Accordingly, we grant Pin’s motions to amend and clarify his informal brief and affirm for

the reasons stated by the district court. Pin v. Clarke, No. 7:19-cv-00011-GEC-PMS (W.D.

Va. Feb. 19, 2020).     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                            2